 1   FORREST BOOTH (SBN 74166)
     fbooth@hinshawlaw.com
 2   PAMELA L. SCHULTZ (SBN 269032)
     pschultz@hinshawlaw.com
 3   ALENA A. ECKHARDT (SBN 304611)
     aeckhardt@hinshawlaw.com
 4   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 5   San Francisco, CA 94111
     Telephone: 415-362-6000
 6   Facsimile:    415-834-9070
 7   Attorneys for L M SPORTS, INC., and L T LEASING, INC.
 8

 9                             UNITED STATES DISTRICT COURT
10               EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
11   MANISHA PALLA,                       )       Case No. 2:16-cv-02865-JAM-EFB
                                          )       (Consolidated with
12               Plaintiff,               )       Case No. 2:17-cv-00041-JAM-EFB)
                                          )
13          vs.                           )
                                          )       ORDER GRANTING STIPULATION TO
14   L M SPORTS, INC. dba LAKESIDE MARINA )       SEVER THIRD-PARTY COMPLAINT
     and dba ACTION WATERSPORTS OF        )       FROM JURY TRIAL ON FEBRUARY 25,
15   TAHOE; L T LEASING, INC.; PAUL       )       2019
     GARCIA; and DOES 1-50, inclusive,    )
16                                        )       Complaint Filed:    December 5, 2016
                 Defendants.              )       Fac Filed:          August 8, 2018
17                                        )       Trial Date:         February 25, 2019
                                          )
18                                        )       Judge: Hon. John A. Mendez
                                          )       Courtroom 6
19   AND RELATED ACTIONS                  )
                                          )
20                                        )
                                          )
21

22         ///

23         ///

24         ///

25

26

27

28

            STIPULATION TO SEVER THIRD-PARTY COMPLAINT FROM JURY TRIAL ON FEBRUARY 25, 2019
                                                               Case No. 2:16-CV-02865-JAM-EFB
                                                                               303050590v1 1012547
 1                                                 ORDER
 2          The Court has read and considered the submitted Stipulation to Sever Third-Party Complaint

 3   from Jury Trial on February 25, 2019, including the request of the parties thereto to be relieved of

 4   any obligation to provide submissions for the Pre-Trial Statement relating to the Third-Party

 5   Complaint and now therefore, for good cause appearing and in the interests of judicial efficiency, the

 6   Court GRANTS the parties’ request to sever all claims relating to the causes of action in the Third-

 7   Party Complaint from the trial currently scheduled to take place on February 25, 2019, with a

 8   determination to be made at a later time on those claims, if necessary.

 9

10          IT IS SO ORDERED.

11   Dated: January 10, 2019                                      /s/ John A. Mendez____________
12                                                                Hon. John A. Mendez
                                                                  United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

             STIPULATION TO SEVER THIRD-PARTY COMPLAINT FROM JURY TRIAL ON FEBRUARY 25, 2019
                                                                Case No. 2:16-CV-02865-JAM-EFB
                                                                                           303050590v1 1012547
